Citation Nr: 1112109	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-26 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual unemployability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to July 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO consideration.  In February 2011 the Board received additional evidence with a waiver of RO consideration.  
        
In March 2008 correspondence, the Veteran stated that his service-connected disabilities were getting worse and that he was having problems controlling pain and depression.  He summarized that he was "requesting an increase in compensation."  Thus, the matters of increased ratings for the Veteran's service-connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected disabilities include depressive disorder associated with migraine headaches, rated 30 percent; migraine headaches, rated 30 percent, otitis externa, rated 10 percent; tinea versicolor, rated 10 percent; tinnitus, rated 10 percent; and Meniere's disease rated, noncompensable and are shown to be of such nature and severity as to preclude him from obtaining or maintaining substantially gainful employment.





CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met; resolving all reasonable doubt in favor of the Veteran, a TDIU rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.
The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities, which include depressive disorder associated with migraine headaches, rated 30 percent; migraine headaches, rated 30 percent, otitis externa, rated 10 percent; tinea versicolor, rated 10 percent; tinnitus, rated 10 percent; and Meniere's disease, rated noncompensable.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Additionally, disabilities resulting from common etiology are considered to be one disability.  See 38 C.F.R. § 4.16(a)(2).  

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. As further observed by General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

As the Veteran's depressive disorder associated with migraine headaches, rated 30 percent and migraine headaches, rated 30 percent, are rated 60 percent combined and stem from a common etiology, he meets the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  Consequently, the only remaining question is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

A January 2006 VA memorandum notes that the Veteran was using excessive amounts of sick leave from his job at the VA hospital.

On November 2006 VA examination the Veteran reported that he had migraines and could not work when they were severe.  He reported using 144 hours of sick leave and 125 hours of annual leave due to migraine headaches.  

An April 2006 VA discharge record notes that the Veteran had been off work for one to two weeks secondary to pain and that on April 14, 2006 he was taken to employee health in a wheelchair.  He reported being easily angered by his co-workers and feeling like he "might snap."  He felt he would harm himself if he was outside the hospital.  He reported at length regarding his pain and how frequently he had missed work.  He added that he was currently on leave without pay and was "300 hours" in the hole.  

A May 2006 VA outpatient treatment record notes that the Veteran had a history of chronic pain including headaches, low back pain, and coronary artery disease and that due to depression and pain he had not been working for the past two weeks.  

An August 2006 VA outpatient treatment record notes that the Veteran felt depressed and had missed several days of work due to physical problems.  

An August 2006 supervisor's statement notes that the Veteran was unable to perform at an acceptable level due to his health issues.  

An October 2006 VA outpatient treatment record notes that the Veteran reported that he felt depressed and had missed several days of work.  

A January 2007 VA outpatient treatment record notes that the Veteran complained of a migraine headache and that he could not take medication and work because it caused drowsiness.  

A February 2007 letter from the Office of Personnel Management notes that the Veteran claimed he was disabled due to coronary artery disease, depression, degenerative disc disease, and Meniere's disease but that in reviewing his medical records they found him to be disabled from his position as a medical technician due to coronary artery disease and depression only.  

A March 2007 VA outpatient treatment record notes that the Veteran reported that he was retired from his job due to medical problems.

An August 2008 letter from I.K., M.D. notes that the Veteran continued to manifest signs and symptoms of depression including sleep difficulties, reduced energy level, anhedonia, and decreased concentration.  He noted that the Veteran had three psychiatric "ignitions" [sic] in the past three years for increased symptoms of depression and suicidal ideation.  He summarized that the Veteran was currently unemployed and that his psychiatric status as well as his multiple physical problems precluded him from being able to maintain consistent, gainful, employment.  

A June 2010 letter from I.K., M.D. notes that the Veteran was a patient of his at the VA mental health clinic since June 8, 2008 for a diagnosis of major depressive disorder.  He noted that the Veteran continued to be depressed with symptoms of reduced energy, reduced motivation, anhedonia, sleep difficulties, and increasing social isolation.  He added that the Veteran had been treated with anti-depressants without much success and that his prognosis was guarded due to the treatment resistant quality of his illness.  He opined "I do not feel that [the Veteran] is currently capable of maintaining full-time, gainful employment because of his psychiatric condition.  I think he would have difficulties being able to interface with co-workers, employers, and public because of his depressive symptoms."  

At the August 2010 Travel Board hearing the Veteran testified that his service-connected disabilities had become progressively worse over time and that they caused physical and mental strain.  He reported that he was a danger to himself and others due to depression (for which he was "locked up twice.").  He reported that he last worked in February 2007 as a phlebotomist (in a lab) and nursing assistant at a VA hospital and that it was a stressful work environment.  He added that he took many sick days and eventually exceeded his allowed leave and that "they had to either fire me or retire me."  He added that was retired as disabled and that he had not sought employment since that time.   He summarized that although he had non-service-connected disabilities he felt that it was his service-connected disabilities that precluded him from working.  

The August 2008 and June 2010 letters of I.K., M.D. note that the Veteran was not capable of maintaining gainful employment due to his psychiatric disability and multiple physical problems.  The Board finds the Veteran's testimony to be credible, and supported by and consistent with the letters of I.K., M.D.  The evidence of record clearly demonstrates that the Veteran missed excessive days of work (to include due to inpatient mental health hospitalization) due to pain and psychological manifestations from his service-connected disabilities.  He sought outpatient mental/physical health treatment during multiple stretches of time when he missed work due to pain and depression.  Various VA outpatient treatment records note that the Veteran was seen for medical complaints while at work, requesting that he be allowed to use sick leave.  On one occasion he was taken to employee sick call in a wheelchair.  He also reported that he could not work with severe migraines as he had to take medication that made him drowsy.  As he was incapable of maintaining his employment and was medically retired and it is reasonably shown that because of (primarily) his service-connected disabilities the Veteran is incapable of maintaining any regular substantially gainful employment.  With resolution of any remaining reasonable doubt in his favor, the Board concludes that a TDIU rating is warranted.






ORDER

A TDIU rating is granted, subject to the regulations governing the payment of monetary awards.  


____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


